Citation Nr: 1724337	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to January 1971.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the RO issued a rating decision in February 2016 denying entitlement to a total disability rating due to individual unemployability (TDIU). The Veteran has timely filed a Notice of Disagreement (NOD) regarding that claim.  Although the Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of the Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in this case the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's NOD has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand for this issue is not necessary at this time.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  

FINDING OF FACT

The evidence is at equipoise regarding whether the Veteran's hypertension is related to his active duty service or to a service-connected disability. 

CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303 (b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the evidence of record supports a grant of service connection for hypertension.  First, there is evidence of a current disability.  VA Treatment Records show a diagnosis of hypertension.  See VA Treatment Records.  

Second, while in service, the Veteran had one episode of elevated blood pressure.  See STRs.  The Veteran also competently and credibly testified that in 1971 immediately following service he began to experience additional symptoms of hypertension, including dizziness and nose bleeds.  See October 2011 Hearing Transcript. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt rule," where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail on that issue.  38 U.S.C.A. § 5107 (West 2014).   In a March 2012 VA Examination, an examiner determined that the Veteran's hypertension was not related to his active duty service, nor was it related to his other service-connected disabilities to include PTSD and diabetes mellitus, type II.  However, the VA examiner did not provide a fully articulated rationale supported by medical data.  Instead, the examiner provided bare assertions that the Veteran's reported symptoms immediately following service were not related to his September 1968 elevated blood pressure blood reading.  He also concluded that the Veteran's hypertension was not related to his diabetes or PTSD, stating that hypertension is not related to either disability, again providing no corroborative medical evidence for these statements.  See March 2012 VA Examination.  Thus, the Board affords this opinion minimal probative value in determining the claim. 

In addition to maintaining that the Veteran's hypertension should be service-connected on a direct basis due to the elevated reading in service and the Veteran's symptoms immediately following service, the Veteran has advanced that medical literature supports a correlation between hypertension and the Veteran's other service-connected disabilities, specifically PTSD. See August 2015 Hearing Transcript.   

The evidence shows that the Veteran first manifested a high blood pressure reading while in service and that he experienced symptoms indicative of hypertension immediately following service.  In addition, the record now reflects a diagnosis of hypertension.  The evidence also shows the Veteran's awareness of the existence of medical literature supportive of a connection between hypertension and his other service-connected disabilities.  In light of this record, the Board finds that the pertinent evidence of record is in relative equipoise on the question of whether the Veteran's hypertension is related to service. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for hypertension is warranted.  See Gilbert v. Derwinksi, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'...[I]f...the play is close, i.e. 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


ORDER

Entitlement to service connection for hypertension is granted. 



____________________________________________
Bradley W. Hennings 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


